EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael P. Doerr on 13 April 2022.

The application has been amended as follows: 

	claims 1-9 and 17-22 have been canceled.


The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a resin member (and method of forming said resin member) comprising a base portion and a carbonized portion having electrically conductivity provided in an outer surface of the base portion.  The base portion comprises an insulating base polymer formed from the resin and a fibrous filler that is stronger than the base polymer.  The filler fibrous filler prevents the carbonized portion detaching from the base portion with at least pieces of the filler penetrating the carbonized portion.
	Cappelli (US 2016/0230025 A1) represents the closest prior art.  However, Cappelli does not teach the use of a fibrous filler that prevents the carbonized portion from being detached by penetrating the carbonized portion.  Additionally, the examiner agrees with the applicant that Cappelli does not provide any suggestion or motivation to employ a fibrous filler in place of, or alongside of, the noble metals particles dispersed in their nitrocellulose resin that is carbonized to form electrically conductive tracks.  Rather, Cappelli explicitly teaches the importance of maintaining good precision with respect to the particle diameter of the filler (e.g. see paragraph 0061) to avoid having particles float on or sink into the resin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787